DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, 9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 1, the limitation “each sub-turn” has a lack of antecedent basis rendering the claim indefinite.  It appears the limitation should be “each of the plurality of sub-turns”.
Regarding claim 3, line 1, the limitation “each sub-turn” has a lack of antecedent basis rendering the claim indefinite.  It appears the limitation should be “each of the plurality of sub-turns”.
Regarding claim 8, line 2-3, the limitation “each motion of the driver” has a lack of antecedent basis rendering the claim indefinite.  It appears the limitation should be “each of the plurality motions of the driver”.

Regarding claim 12, line 2, the limitation “each interval” has a lack of antecedent basis rendering the claim indefinite.  It appears the limitation should be “each of the plurality of intervals”.
Allowable Subject Matter
Claims 1, 4-7, 10 and 11 are allowed.
Claims 2, 3, 8, 9 and 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Biebel (US Patent 5,096,044) is considered the closest prior art and discloses a method of controlling a printing system (Biebel is capable of being used in a printing system), the method comprising: 
activating a driver (2) to advance a conveyor belt (1) in a plurality of sub-turns, and for each of the plurality of sub-turns: 
determining a first parameter (via sensor 7) associated with movement of the conveyor belt based on data obtained from the driver (fig 1a); 
determining a second parameter (via sensor 6) associated with movement of the conveyor belt based on data obtained from an optical sensor (col 3, lines 68-col 4, line 7); and 
calculating a per-sub-turn slippage parameter (S) based on any difference between the first parameter and the second parameter (col 5, lines 8-37), 

causing outputting of a conveyor belt tension adjustment indication (col 5, lines 29-37).
The primary reason for the indication of allowability of claim 1 is the inclusion of calculating a slippage metric based on the per-sub-turn slippage parameters for the plurality of sub-turns in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 7, Biebel (US Patent 5,096,044) is considered the closest prior art and discloses a non-transitory computer-readable storage medium storing instructions that, if executed by a processor (8) of a printing system (Biebel is capable of being used in a printing system), cause the processor to: 
receive first data (via sensor 7) relating to a plurality of motions of a driver (2) coupled to a conveyor belt (1); 
receive second data (via sensor 6) relating to optical detection of movement of the conveyor belt (col 3, lines 68-col 4, line 7); 
for each of the plurality of driver motions, calculate a per-motion slippage parameter (S) based on any discrepancy between the received first and second data (col 5, lines 8-37).
The primary reason for the indication of allowability of claim 7 is the inclusion of calculating a slippage metric based on the per-motion slippage parameters; and cause transmittal of a slippage alert signal based on a comparison of the calculated slippage metric to a predetermined threshold value in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
claim 12, Biebel (US Patent 5,096,044) is considered the closest prior art and discloses a printing system (Biebel is capable of being used in a printing system) comprising: 
a driver (2) to advance a conveyor belt in a plurality of intervals, each interval comprising a sub-turn of the conveyor belt; 
an optical sensor (col 3, lines 68-col 4, line 7) to optically detect movement of the conveyor belt; and 
a diagnostic module to: 
determine a first parameter (via sensor 7) associated with movement of the conveyor belt based on data from the driver; 
determine a second parameter (via sensor 6) associated with movement of the conveyor belt based on data from the optical sensor; 
for each of the plurality of intervals, calculate a per-interval slippage parameter (col 5, lines 8-37) based on a difference between the first parameter and the second parameter.
The primary reason for the indication of allowability of claim 12 is the inclusion of calculating a slippage metric based on the per-interval slippage parameters for the plurality of intervals; and based on a comparison of the slippage metric to a predetermined threshold value, cause a conveyor belt tension adjustment indication in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        7/15/2021